DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 9/21/2021.  Claims 1, 3-15, and 21-27 are pending.

Election/Restrictions

Claims 1, 3-15, and 21-27 are allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-C, as set forth in the Office action mailed on 6/11/2021, is hereby withdrawn and claim 5 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1, 3-15 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 6.  The prior arts of record do not teach the invention of claim 6, in particular the feature of the active layer comprised of a phase change material having a first state with a first refractive index and a second state with a second refractive index, wherein the phase change material is vanadium oxide.  Claims 22-24 are dependent on claim 6.
Claim 10.  The prior arts of record do not teach: A structure comprising: a substrate; a first waveguide core on the substrate, the first waveguide core comprising silicon nitride; a second waveguide core on the substrate; and an active layer positioned proximate to a section of the first waveguide core, the active layer comprised of a phase change material having a first state with a first refractive index and a second state with a second refractive index, wherein the second waveguide core includes a section positioned on the substrate proximate to the active layer, and the active layer is positioned on the substrate laterally between the section of the first waveguide core and the section of the second waveguide core.  Claims 11-15 and 25-27 are dependent on claim 10.
Therefore, with no teaching from the prior art, and without the benefit of applicant’s teachings, there is no motivation for one of ordinary skill in the art to combine or modify the prior art of record in a manner so as to create the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892: A-C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883